Title: [September 1771]
From: Washington, George
To: 




Sept. 1st. At home all day. Mr. Burwell here.
 


2. Went up to Alexandria with Mr. Burwell after an early Dinner. Returnd in the Evening with Mr. Piper.
 


3. Rid in the Forenoon to the Mill. Mr. Burwell, & Mr. Piper both here.
 



4. Mr. Burwell and Mr. Piper both went away after Breakfast. I rid to the Mill.
 


5. Rid by the Ferry Plantation to the Mill—from thence to Muddy hole & so home to Dinner. In the Afternoon rid to the Mill again.
 


6. At home all the forenoon. In the Afternoon went to Belvoir with Mrs. Washington & P. Custis, & returnd in the Evening.
 


7. Rid into the Neck in the Morning early & from thence to the Mill. Mr. Crawford came here in the Aftern.
 


8. At home all day. Mr. Crawford went away after breakfast.
 


9. Rid to the Mill—from thence to Doeg Run Qr. & by the River Plantation home.
 


10. Rid to the Mill in the Forenoon. Mr. Thoms. Triplet dind with me. In the Afternoon set of for Fredericksburg and lodgd at Colo. Harry Lees.

	
   
   The purpose of this trip was to make final arrangements for Mary Washington, now about 63 years old, to move from the Ferry Farm plantation to a house in Fredericksburg, where she could spend her latter years in comfort, free from the cares of the plantation. GW had previously discussed the matter with her, and in May, at her request and his expense, he had made a down payment of £75 on a house of her choice: a commodious white frame residence on Charles Street near the home of her daughter Betty Lewis (GW to Benjamin Harrison, 21 Mar. 1781, DLC:GW; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 336). Now, in further preparation for his mother’s move to town, GW was ready to begin settling her affairs at Ferry Farm and at Little Falls Quarter, a tract of land about two miles farther down the Rappahannock which she had inherited from her father in 1711 (will of Joseph Ball, 25 June 1711, Lancaster County Wills, Book–10, 88, Vi Microfilm).



 


11th. Reach’d my Mother’s to Dinner after Bating at Peyton’s.
 


12. Rid all over the Plantn. at the Ho[me] House, & then went to the Quarter and rid all over that & returnd to Dinner Colo. Lewis & my Brothr. Charles being there. In the Afternoon went over to Fredg.


   
   the plantn. at the ho[me] house: Ferry Farm. At this time it consisted of about 600 acres of land, and by the terms of Augustine Washington’s will, it was legally GW’s to do with what he wished (Va. Gaz., R, 5 Nov. 1772).




   
   the quarter: the plantation at Little Falls, which apparently contained about 400 acres. During this visit GW agreed to take over the quarter at the beginning of 1772, paying his mother an annual rent for it thereafter. Because the livestock and slaves at both Ferry Farm and the quarter were hers, he further agreed to buy her livestock and to rent her slaves. The price of the livestock and the rents for the land and slaves were to be determined within the next few weeks by Fielding Lewis and Charles Washington (GW to Benjamin Harrison, 21 Mar. 1781, DLC:GW; Mary Washington’s account with GW, 14 Sept. 1771–30 Mar. 1775, PHi; Gratz Collection).



 


13. Returnd to my Mothers to Breakfast and Surveyd the Fields before Dinner, returnd to Town afterwards.


   
   The survey covered about half of Ferry Farm, extending from the top of the Rappahannock riverbank, where the main house stood, several hundred yards northeast to a fence along a cornfield. GW apparently never platted this survey, but a plat based on his survey notes was drawn in 1932 for GW ATLASLawrence Martin, ed. The George Washington Atlas. Washington, D.C., 1932. (pl. 9).



 


14. Rid with Colo. Lewis to his Mill before Dinner. After it went over to my Mother’s & stayd all Night.


   
   GW today advanced his mother £4 12s. 6d. on the money that he was to pay her under their agreement (Mary Washington’s account with GW, 14 Sept. 1771–30 Mar. 1775, PHi: Gratz Collection). The exact amount he owed her was not set until 15 Oct., when Fielding Lewis and Charles Washington finished evaluating her property. GW, they determined, was to pay £93 11s. 8d. for her livestock, £30 a year rent for the Little Falls Quarter, and £92 for a year’s hire of her slaves: six men and four women, half of whom were at Ferry Farm and half at Little Falls (“Sundrys belonging to Mrs. Mary Washington valued by Chas. Washington & Fielding Lewis,” 15 Oct. 1771, ViMtvL).



 


15. Set of home. Din’d in Dumfries and got up by Sun set.
 


16. Rid by the Ferry Plantation to the Mill. Lund Washington returnd from Dr. Craiks this Eveng.
 


17. Rid to the Mill—from thence to Doeg Run, and Muddy hole before Dinner. After Dinner Rid into the Neck.
 


18. Went up to Court. Dind at Arrells and Lodgd at Mr. Jno. Wests.


   
   The court met 16–19 Sept.; GW attended only the last two days (Fairfax County Order Book for 1770–72, 274–93, Vi Microfilm).



   
   Richard Arell’s tavern in Alexandria was frequently patronized by GW on his visits to the town between 1764 and 1774 and had apparently been the scene of his election ball on 1 Dec. 1768 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 178, 281; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 80;

   Va. Gaz., P. 27 June 1777). Arell (variously spelled) had come to Alexandria from Pennsylvania with his wife, Eleanor, sometime before July 1762 and had been a merchant prior to becoming an innkeeper (BROCKETTF. L. Brockett. The Lodge of Washington. A History of the Alexandria Washington Lodge, No. 22, A.F. and A.M. of Alexandria, Va., 1783-1876. Alexandria, Va., 1876., 96; deed of George Mason to Arell, 20–21 July 1762, Fairfax County Deeds, Book E–1, 102–4, Vi Microfilm).


   

 


19. Went to Court again. Dind at Arrells & come home in the Afternoon. Found young Mr. Wormely here.


   
   Ralph Wormeley (1744–1806) of Rosegill, Middlesex County, was the eldest son of Ralph Wormeley (1715–1790) of Rosegill. Young Wormeley had been educated in England at Eton and Cambridge University and earlier this year had been appointed to the governor’s council in Williamsburg (VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:412).



 


20. Went with Mr. Wormeley to Belvoir on a Morngs. Visit, & returnd to Dinr.
 


21. Set out with Mr. Wormeley for the Annapolis Races. Dind at Mr. Willm. Digges’s & lodgd at Mr. Ignatis Digges’s.


   
   The fall racing at Annapolis was an annual highlight of both the sporting and social seasons for the Chesapeake gentry, being an occasion not only for

indulging in “the pleasures of the turf” but for going to dinners, balls, and plays in the city (EDDISWilliam Eddis. Letters from America. Edited by Aubrey C. Land. Cambridge, Mass., 1969., xxv—xxvi, 54–55). Sponsored by the prestigious Annapolis Jockey Club, the races attracted the finest thoroughbreds in the region to run for purses of up to 100 guineas. This year the jockey club had announced four days of racing to begin at 11:00 A.M. each day from 24 to 27 Sept. and three balls to be held on the nights of 24, 25, and 27 Sept. (Md. Gaz., 12 Sept. 1771).


   

 


22. Dind at Mr. Sam Gallaway’s & lodged with Mr. Boucher in Annapolis.


   
   Galloway belonged to the Annapolis Jockey Club, and on 24 Sept. he would race his horse Selim, for which he had paid £1,000 as a yearling in 1760 (Md. Gaz., 26 Sept. 1771).



   
   Jonathan Boucher and Jacky Custis were living in the St. Anne’s Parish parsonage on Hanover Street. Jacky had written to GW on 18 Aug., extending an invitation on behalf of Boucher to stay at his house, as it would be “almost impossible to get a Room at any of the ordinaries, the Rooms being preengaged to their [regular] customers” (DLC:GW).



 


23. Dined with Mr. Loyd Dulany & Spent the Evening at the Coffee Ho[use].


   
   Lloyd Dulany (1742–1782), son of Daniel Dulany the elder and his third wife, Henrietta Maria Dulany, had recently returned to Annapolis after studying law at the Inns of Court in London. About this time he built a handsome brick house on Conduit Street that reportedly cost him £10,000 (LANDAubrey C. Land. The Dulanys of Maryland: A Biographical Study of Daniel Dulany, the Elder (1685–1753) and Daniel Dulany, the Younger (1722–1797). Baltimore, 1955., 294, 296–97).



   
   The Coffeehouse, a popular tavern run by a Mrs. Howard, was on Main (now Church) Street near the State House (Md. Gaz., 12 Sept. 177; RILEY [2]Elihu S. Riley. Riley’s Historic Map of Annapolis. Annapolis, 1909.).



 



24. Dined with the Govr. and went to the Play & Ball afterwards.


   
   GW probably attended the races before dinner on this and the following three days. The track adjoined the town on the west, and because of the beautiful autumn weather “there was a prodigious concourse of spectators and considerable sums were depending on the contest of each day” (EDDISWilliam Eddis. Letters from America. Edited by Aubrey C. Land. Cambridge, Mass., 1969., 54). Gov. Robert Eden’s home stood on a small peninsula extending into the Severn River.



   
   The play was performed by the American Company of Comedians, which had begun a run in town on 9 Sept., when a new theater was opened on West Street near St. Anne’s Church (EDDISWilliam Eddis. Letters from America. Edited by Aubrey C. Land. Cambridge, Mass., 1969., 55). The balls were held at the Assembly House on Duke of Gloucester Street. There was a room for dancing in the front of the building, and in a chamber at the back gentlemen gathered to play cards and to drink wine (STEVENS [1]William Oliver Stevens. Annapolis: Anne Arundel’s Town. New York, 1937., 111). GW recorded losing £13 4s. 3d. “By cards—[at] different times” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 344).



 


25. Dined at Doctr. Stewards and went to the Play and Ball afterwards.


   
   Dr. George Steuart (d. 1784) was a member of the Maryland council and one of the two judges of the proprietary land office who issued land warrants and decided land disputes. A Scotsman, he had been educated at the University of Edinburgh and had immigrated to America in 1721. His wife was Ann Digges Steuart, sister of William Digges of Warburton (COKEHugh Edward Egerton, ed. The Royal Commission on the Losses and Services of American Loyalists, 1783 to 1785: Being the Notes of Mr. Daniel Parker Coke, M. P., One of the Commissioners during that Period. 1915. Reprint. New York, 1969., 358–59; RICHARDSON [2]Hester Dorsey Richardson. Side-Lights on Maryland History with Sketches of Early Maryland Families. 2 vols. Baltimore, 1913., 2:225–26).



 


26. Dined at Mr. Ridouts and went to the Play after it.


   
   John Ridout (1732–1797), another member of the council, lived on Duke of Gloucester Street. He was born in England and after studying for six years at Oxford came to Maryland in 1753 as a secretary to Gov. Horatio Sharpe (NORRIS [2]Walter B. Norris. Annapolis: Its Colonial and Naval Story. New York, 1925., 106–7).



 


27. Dined at Mr. Carrolls and went to the Ball.


   
   Charles Carroll of Annapolis lived in a comfortable brick mansion on Spa Creek. His son Charles Carroll of Carrollton also resided there, and GW probably saw both of them on this occasion (ROWLAND [1]Kate Mason Rowland. The Life of Charles Carroll of Carrollton, 1737–1832, with His Correspondence and Public Papers. 2 vols. New York, 1898., 1:93–94).



 


28. Dined at Mr. Bouchers and went from thence to the Play and afterwards to the Coffee Ho[use].
 


29. Dined with Majr. Jenifer and Suppd at Danl. Dulany Esqrs.


   
   Daniel Dulany the younger (1722–1797), son of Daniel Dulany the elder and his second wife, Rebecca Smith Dulany (c.1696–1737), was one of the most important men in Maryland at this time, being both a councillor and secretary of the colony. Even his antagonist Charles Carroll of Annapolis admitted in 1765 that “He is a man of Great Parts, of Generall Knowledge

indisputably the best Lawer on this Continent, a very entertaining Companion when he pleases” (Charles Carroll of Annapolis to Charles Carroll of Carrollton, 17 April 1761, CARROLLCharles Carroll of Annapolis and Charles Carroll of Carrollton. “Extracts from the Carroll Papers.” Maryland Historical Magazine 10 (1915): 143-59, 218-58, 322-44; 11 (1916): 66-73, 175-89, 261-78, 322-69; 12 (1917): 21-41, 166-87, 276-96, 347-69; 13 (1918): 54-75, 171-79, 249-67; 14 (1919): 137-54, 272-93, 358-71; 15 (1920): 56-65, 194-201, 274-91; 16 (1921): 29-42., 10:342–43).


   
   

 


30. Left Annapolis, & Dind and suppd with Mr. Saml. Gallaway.
